DETAILED ACTION
Examiner's Comments
Quick Path Information Disclosure Statement (QPIDS.REQ) has been filed on 07/28/2022 and the pending claims are still allowable after reviewing the references cited in the two IDS.
The two IDSs are considered based on the previous allowed set of claims filed on 05/25/2022.
[Examiner’s Note]: The 312 amendment filed on 06/28/2022 has been disapproved as indicated in the “Response to Amendment under Rule 312” filed on 07/25/2022 and therefore, the amendment filed on 06/28/2022 has NOT been entered.

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JUNG H PARK/
            Primary Examiner, Art Unit 2411